Citation Nr: 0410103	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under the provisions of 
Chapter 30, Title 38, United States Code. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from November 1997 to August 
2000.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the veteran's claim for educational assistance under 
Chapter 30, Title 38, United States Code.  The veteran filed a 
timely appeal to this adverse determination.


FINDINGS OF FACT

1.  The veteran served on active duty from November 13, 1997 to 
August 9, 2000, a period of 32 months and 27 days.

2.  The veteran first entered into active duty after June 30, 
1985.

3.  The veteran did not serve at least three years of continuous 
active duty in the Armed Forces, and his initial period of active 
duty was not less than three years.

4.  The veteran was not discharged or released from active duty 
because of a service-connected disability; for a pre-existing 
medical condition not characterized as a disability; for hardship; 
for the convenience of the Government after completing 20 months 
of a less than 3-year enlistment or 30 months of a 3-year 
enlistment, or as a result of a reduction in force; or, for a 
physical or mental condition not characterized as a disability and 
not due to misconduct but determined to have interfered with duty.



CONCLUSION OF LAW

The veteran has not met the basic service eligibility requirements 
for entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. §§ 3011 (West 2002); 38 
C.F.R. § 21.7042 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that prior to the period 
of the veteran's appeal, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)].  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory duty 
to assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board notes that the VCAA became law in 
November 2000 and that the veteran filed his claim for VA benefits 
in this case after that date, in November 2002.  Thus, the 
provisions of the VCAA are applicable in this case.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, in its May 2003 statement of the case the RO 
advised the veteran as to the eligibility criteria that must be 
met to establish entitlement to the educational benefits sought.  
As will be explained below, however, the law, and not the 
evidence, is dispositive in this case.  The Court has held that 
when the law, and not the underlying facts or development of the 
facts are dispositive in a matter, the VCAA can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board finds 
that no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.  

The veteran contends that he is eligible for Chapter 30 
educational assistance benefits based on service from November 
1997 through August 2000.  Regulations provide that an individual 
may be entitled to educational assistance in certain circumstances 
under Chapter 30, Title 38 of the United States Code.  Under 38 
U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), 
eligibility may be established when an individual first entered 
into active duty as a member of the Armed Forces after June 30, 
1985.  The individual also must demonstrate that he or she served 
at least three years of continuous active duty, or at least two 
years if the individual's initial period of active duty is less 
than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 
21.7042(a)(2).

The evidence of record indicates that the veteran first entered 
into active duty on November 13, 1997.  Therefore, he has 
satisfied the first prong of 38 U.S.C.A. § 3011 and 38 C.F.R. § 
21.7042.  The veteran has failed to satisfy the second prong, 
however, as the evidence shows he did not serve for three years of 
continuous active duty, nor was his initial period of active duty 
less than three years.  Based on his separation date of August 9, 
2000, the Board calculates that he served 2 years, 8 months, and 
27 days of his 3-year enlistment.  As this time period is less 
than the three years of continuous active duty service required by 
law, entitlement to Chapter 30 educational assistance benefits may 
not be granted.

The Board notes that an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provision may 
nevertheless be entitled if he was discharged or released from 
active duty for a service-connected disability, a pre-existing 
medical condition not characterized as a disability, hardship, the 
convenience of the Government after serving 30 months of a 3-year 
enlistment or 20 months or a less than 3-year enlistment, or as a 
result of a reduction in force, or, for a physical or mental 
condition not characterized as a disability and not due to willful 
misconduct but that did interfere with the individual's 
performance of duty.  38 U.S.C.A. § 3011(a)(1)(B) ; 38 C.F.R. § 
21.7042(a)(5).  


The veteran has not established that he was discharged or released 
for any of the above-noted reasons.  The veteran's Certificate of 
Release or Discharge from Active Duty (DD Form 214) notes that he 
was released from service because of alcohol rehabilitation 
failure.  The United States Department of the Army has advised VA 
that the veteran's reason for separation code is [JPD], which is 
"Other," based on his alcohol rehabilitation failure.  Official 
service records thus contradict the veteran's assertion that he 
was discharged for the convenience of the government [COG], or for 
any disability, or for conditions interfering with duty (discharge 
code [CWID]).

Based on the foregoing, the Board finds that the veteran has 
failed to meet basic service eligibility requirements provided by 
law.  Therefore, he is not entitled to Chapter 30 educational 
assistance.  As the disposition of this claim is based on the law, 
and not the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The veteran's claim for entitlement to Chapter 30 educational 
assistance is denied.



	                        
____________________________________________
	J. M. DALEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



